Appellant was convicted of murder, his punishment being assessed at twelve years confinement in the penitentiary.
The record contains a statement of facts but no bills of exception. There were no objections urged to the charge before being read to the jury. The motion for new trial alleges that the verdict is contrary to the law and the evidence, and that the court's charge is on the weight of the evidence. Under our recent statutes these objections to the charge come too late; they should have been presented to the court before the court's charge was read to the jury, at which time the exceptions should have been noted and properly verified for the inspection of this court, and all requested instructions should also have been asked before the court's charge was read to the jury, and refusal to give those also noted and properly verified. These matters with reference to the charge and requested instructions which were refused can not be considered in the manner in which they are shown in the record.
There are several grounds of the motion for new trial setting out that the court erred in the introduction of testimony, but there were no bills of exception reserved, therefore these can not be considered.
The sentence of the court, however, must be reformed. The jury gave *Page 120 
appellant twelve years in the penitentiary. The judgment and sentence both fail to apply the indeterminate sentence law. To that extent the judgment will be reformed so as to comply with the indeterminate sentence Act of the Legislature. The clerk will enter the proper judgment here.
The judgment is ordered reformed and affirmed.
Affirmed.